Citation Nr: 0716095	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  05-01 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE


1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for a thyroid 
disability.

3.  Entitlement to service connection for a gynecological 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel



INTRODUCTION

The veteran served on active duty from January to May 1992.  
She also had periods of active duty for training in the 
Reserves.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a February 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  

The Board notes that although the veteran also initiated an 
appeal with respect to the issue of entitlement to service 
connection for a bilateral foot disability, this issue was 
resolved by a December 2004 RO decision granting service 
connection for the claimed disability.  


REMAND

As noted above, the veteran had periods of active duty for 
training while serving in the Reserves.  It appears from 
documentation in the record that she had periods of active 
duty for training in October 2002, December 2003, and March 
2004; however, it is not clear whether she had any other 
periods of active duty for training.  The Board notes that 
the veteran has reported that her depression began in 2002 
when her unit was activated for service in Iraq and that she 
did not go to Iraq with her unit because of her medical 
problems.  The record before the Board does not show that the 
veteran was recalled to active duty in 2002.  The veteran has 
also indicated that she was discharged from the Reserves in 
March 2005, but no documentation pertaining to this discharge 
is of record.  

In addition, it appears that the veteran's service medical 
records are incomplete.  Although the RO has attempted to 
obtain the complete records, it is not clear that all 
indicated development to obtain such records has been 
completed.

The Board further notes that there is some indication in the 
record that the veteran's psychiatric disorder is 
etiologically related to her service-connected bilateral foot 
disability.  Although the veteran was afforded a VA 
psychiatric examination in September 2003, the examiner did 
not provide an opinion concerning the etiology of the 
veteran's psychiatric disability.

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The RO or the AMC should undertake 
all indicated development to verify all 
of the veteran's periods of active duty 
or active duty for training in the 
Reserves, to include requesting the 
appellant to provide a copy of any 
pertinent documentation in her 
possession.  

2.  The RO or the AMC should obtain any 
available documentation concerning the 
veteran's discharge from the Reserves, to 
include requesting the appellant to 
provide a copy of any pertinent 
documentation in her possession.   

3.  The RO or the AMC should request the 
veteran to provide identifying 
information concerning any health care 
facilities where she received treatment 
or underwent evaluation for any of the 
disabilities at issue while she was on 
active duty or active duty for training.  
It should then undertake any additional 
indicated development to obtain any 
pertinent, outstanding evidence, to 
include contacting any identified health 
care facilities.  The RO or the AMC 
should continue its efforts to obtain any 
pertinent, outstanding service medical 
records unless additional efforts would 
be futile.

4.  Then, the appellant should be 
afforded a VA psychiatric examination to 
determine the nature and etiology of any 
currently present psychiatric disability.  
The claims folder must be made available 
to and reviewed by the examiner.  Any 
indicated studies should be performed.  

Based upon the claims folder review and 
the examination results, the examiner 
should provide an opinion with respect to 
each currently present acquired 
psychiatric disorder as to whether there 
is a 50 percent o better probability that 
it is etiologically related to the 
veteran's period of active duty or 
periods of active duty for training, or 
was caused or chronically worsened by her 
service-connected bilateral foot 
disability.  The rationale for all 
opinions expressed must also be provided.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal are not 
granted to the appellant's satisfaction, 
a Supplemental Statement of the Case 
should be issued, and the appellant and 
her representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




